Third District Court of Appeal
                                State of Florida

                           Opinion filed March 28, 2018.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                No. 3D17-1856
                    Lower Tribunal Nos. 08-716-K, 08-718-K,
                      08-57-BK, 12-739-K and 13-114-K
                              ________________


                             Shamichael Johnson,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Monroe County, Mark H. Jones, Judge.

      Shamichael Johnson, in proper person.

     Pamela Jo Bondi, Attorney General, and Sandra Lipman, Assistant Attorney
General, for appellee.


Before SUAREZ, LAGOA, and LINDSEY, JJ.

      PER CURIAM.

      Shamichael Johnson appeals from the trial court’s denial of her motion for

postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850.
On appeal from a summary denial, this Court must reverse unless the

postconviction record, see Fla. R. App. P. 9.141(b)(2)(A), shows conclusively that

the appellant is entitled to no relief, see Fla. R. App. P. 9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for attachment of records conclusively showing that

the appellant is not entitled to any relief or an evidentiary hearing. Langdon v.

State, 947 So. 2d 460 (Fla. 3d DCA 2007). If the trial court again enters an order

summarily denying the postconviction motion, the court shall attach record

excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                           2